Title: From George Washington to John Fitzgerald, 9 January 1788
From: Washington, George
To: Fitzgerald, John

 

Dear Sir,
Mount Vernon January 9th 1788

In a card I sent you the other day, at the sametime that I enquired if your express brought any answer from Govr Johnson and Lee I requested to be informed at what precise spot the meeting of the directors was appointed to be held, I should be glad now to know.
I had made my arrangements for setting of on Saturday to proceed on this side of the River; and will do so if I am able but having taken a very severe cold this day Senight in a night ride from Alexandria I have been confined almost ever since getting little rest from a continual cough (which has greatly disordered my breast) and by slow fevers which has constantly attended it.
As I am very desirous that this should be a full meeting, I will make it a point to attend, if the State of my health on Saturday will in any degree enable me to encounter the ride—cold houses and Bad Beds; If it should not I will thank you for assigning the reason (when you get up) for my non attendance—Every paper which we may have occasion for, I hope will be carried. Colo. Humphreys proposed to accompany me. Colo. Gilpin (with Mr Smith) I am informed propose doing some work in their way on the other side of the river. How far it will be convenient to you, to Join our party (If I should be able to go[)], you are best able to decide—of the pleasure we should have in your Company you can have no doubt. I am &c.

G. Washington

